ROANE, Judge.
It has been decided, that the five years apply to writs of super-sedeas from this Court, as well as from the District Courts. Com. v. Gaskins, 1 Call 194. But I think the order for the writ is the true period of the commencement; and it ought to be so: For, necessity’ requires that time should be allowed for giving the bond; and accordingly in practice, it is actually taken for that purpose. But, if the order for the commencement was not to *485be considered as the true commencement of the suit, if the application should be made but a little before the five *years had expired, the plaintiff, although his application was seasonable, might not be able to give his bond, and obtain the writ before the expiration of the five years ; and therefore, would be barred, although he had actually commenced his proceedings in time. I think, therefore, that the writ may issue now.
ELEMING, Judge.
As the appellee has not been prevented from making his money during all this time, I think no inconvenience to him will follow from the issuing of the writ at this date. This reflection removes a considerable objection; and therefore, I have the less difficulty in considering the order as the true commencement of the proceedings here.
LYONS, Judge.
There ought to be some restriction in these matters. A time for giving the bond ought to be fixed. But the opinion of the Court is, that the writ should toe issue.
Writ issued.